Citation Nr: 1446296	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  09-32 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a compensable rating for left thigh meralgia paresthetica, prior to January 20, 2013.

2.  Entitlement to a rating in excess of 20 percent for lumbar spine degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1974, November 1990 to May 1991, and December 1996 to September 1997.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System (VBMS) paperless claims processing system have been reviewed in conjunction with the current appeal.  The Virtual VA file contains VA treatment records and the transcript of the July 2014 Board hearing.

The issue of entitlement to a rating in excess of 20 percent for lumbar spine degenerative disc disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record indicates that the Veteran had severe to complete paralysis of the external cutaneous nerve of the thigh, causing left thigh meralgia paresthetica, prior to January 30, 2013.

2.  At the July 2014 Board hearing, the Veteran withdrew his appeal to the denial of a claim of entitlement to a rating in excess of 10 percent for left thigh meralgia paresthetica since January 30, 2013.

CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation of 10 percent, but no higher, for left thigh meralgia paresthetica prior to January 30, 2013 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8529 (2013). 

2.  The criteria for withdrawal of a substantive appeal by the Veteran concerning the claim of entitlement to a rating in excess of 10 percent for left thigh meralgia paresthetica since January 30, 2013 have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claims; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a letter dated in February 2009, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment and provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The issue decided herein was last adjudicated in March 2013, and any defect as to timing of notice is harmless, non-prejudicial error.  Dingess/Hartman, 19 Vet. App. 473.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA examination reports, VA treatment records, private treatment records, lay statements from the Veteran, and the testimony of the July 2014 Board hearing.

During the July 2014 video conference hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claims.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103(c)(2).

In sum, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Relevant Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  In the current case, the Veteran has been assigned "staged" rating periods for left thigh meralgia paresthetica, with a noncompensable evaluation prior to January 30, 2013 and a 10 percent evaluation since January 30, 2013.  As is discussed further below, the current decision addresses only the appropriate evaluation for the period prior to January 30, 2013.

The Veteran's left thigh meralgia paresthetica has been rated under 38 C.F.R. § 4.124a, Diagnostic Code 8529, for paralysis of the external cutaneous nerve of the thigh.  

38 C.F.R. § 4.123 states that that neuritis (characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating), is to be rated on the scale for the nerve involved, with a maximum equal to severe incomplete paralysis.  It further provides that for neuritis (other than for the sciatic nerve) not characterized by the organic changes referred to in that section, the maximum rating will be that for moderate incomplete paralysis.  38 C.F.R. § 4.124 provides that for neuralgia (characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve), is to be rated on the same scale for the specific nerve involved, with a maximum equal to moderate incomplete paralysis. 

Under the criteria for rating external cutaneous nerve paralysis, where paralysis is severe to complete, a (maximum) 10 percent rating is warranted.  Where paralysis is mild or moderate, a noncompensable rating is to be assigned.  38 C.F.R. § 4.124a, Diagnostic Codes 8529.

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

VA's Schedule of Disability Ratings will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Left Thigh Meralgia Paresthetica prior to January 30, 2013

The Veteran contends that this left thigh meralgia paresthetica warrants a compensable rating prior to January 30, 2013.  The Veteran filed the current claim in January 2009, asserting that he had been feeling a burning sensation in his left leg.  At the July 2014 Board hearing, the Veteran stated that he felt tingling and burning in his left leg and that after a long period of standing or exertion, his left thigh becomes numb.  The Veteran stated that he had been feeling these symptoms for many years prior to 2013 and that he had received physical therapy for them.

The Veteran's VA treatment records show that he has complained of pain in his left hip and leg, left leg pain exacerbated by activity, and pain and numbness in the left thigh.  The Veteran's private treatment records also contain several complaints of pain in the left thigh.

The Veteran was afforded VA examinations for the spine and peripheral nerves in July 2009.  He reported that he had persistent numbness in the lateral portion of his thigh.  Physical examination found normal muscle mass in the left lower extremity and diminished primary sensation in the distribution of L2 and L3 and in the left lower leg.  The Veteran was diagnosed with chronic low back pain with a left L1 and L2 radiculopathy and lumbar spondylosis with clinical evidence of a left lumbar radiculopathy.

The Veteran underwent an additional VA examination in August 2011.  The Veteran reported that he started experiencing left leg numbness in 1986 and that the condition becomes more severe as the day goes on.  He also reported left leg weakness.  It was noted that the Veteran could ambulate independently with an antalgic gait.  Physical examination of the left lower extremity showed normal senses, slightly decreased strength, and diminished tendon reflexes.  The examiner diagnosed the Veteran with motor sensory neuropathy of the left lower extremity which could be meralgia paresthetica versus lumbar radiculopathy.

In January 2013, the same examiner completed a Disability Benefits Questionnaire which provided additional findings on the Veteran's peripheral nerve testing based on the findings of August 2011 examination.  The examiner noted that the Veteran had moderate numbness and intermittent pain in the left lower extremity and slight muscle atrophy and diagnosed the Veteran with paralysis of the external cutaneous nerve.  On physical examination, senses and reflexes in the left thigh were normal.  Neurological examination showed, on the left side of the body, moderately severe incomplete paralysis of the sciatic nerve, moderate incomplete paralysis of the external popliteal nerve, moderate incomplete paralysis of the anterior tibial nerve, mild incomplete paralysis of the posterior tibial nerve, moderate incomplete paralysis of the anterior crural nerve, mild incomplete paralysis of the internal saphenous nerve, mild incomplete paralysis of the obturator nerve, mild incomplete paralysis of the ilio-inguinal nerve, and complete paralysis of the external cutaneous nerve.  In a February 2013 addendum, the examiner stated that the Veteran's left thigh meralgia paresthetica was affected by the lateral femoral cutaneous nerve of the thigh.

Based upon the evidence described above, including the Veteran's statements, the Board finds that the disability picture prior to January 30, 2013 more closely resembles the criteria for a 10 percent rating.  The medical report provided in January 2013 relies on a physical examination performed much earlier, in August 2011, at which the Veteran was found to have complete paralysis of the external cutaneous nerve, which the VA examiner has attributed to the primary nerve at issue for the Veteran's service-connected meralgia paresthetica.  The additional symptomatology described by the Veteran, which includes near constant burning, numbness, and weakness, is consistent with this finding, and the Veteran has credibly asserted that these symptoms have existed for many years prior to this VA examination.  Accordingly, the Board finds that the Veteran should be given the benefit of the doubt that his symptoms for the period on appeal prior to January 30, 2013 warrant a compensable rating.  Therefore, a 10 percent rating for service-connected left thigh meralgia paresthetica prior to January 30, 2013 is granted. 

The Board notes that the evidence of record shows that the Veteran has also been diagnosed with radiculopathy of the left lower extremity caused by the sciatic nerve of the L4-S3 spine.  In a March 2013 rating decision, the Veteran was assigned a separate rating of 40 percent for left lower extremity radiculopathy, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).  The Veteran has not submitted a notice of disagreement with this decision, and the Board therefore does not have jurisdiction over this issue.  The August 2011 VA examination also indicated that the Veteran has additional neurological impairment that may be associated with his service-connected lumbar spine degenerative disc disease, but the examiner stated in the February 2013 addendum opinion that service-connected meralgia paresthetica is only affected by the external cutaneous nerve.  The Veteran's additional neurological symptoms, which may be related to his service-connected spine disorder, are addressed in the remand below, and only the question regarding the rating assigned to the Veteran's left thigh meralgia paresthetica is being adjudicated by the Board at this time.

Under 38 C.F.R. § 4.124a, Diagnostic Codes 8529, the 10 percent rating for severe to complete paralysis of the external cutaneous nerve is the highest possible rating.  Thus, the only avenue for the assignment of a rating in excess of 10 percent would be through the assignment of an extraschedular evaluation. 

The Board has considered the application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  Here, the rating criteria reasonably describe the Veteran's disability and his symptomatology.  There are no exceptional or unusual factors with regard to the Veteran's left thigh disorder, as his symptoms of pain, numbness, and weakness are precisely the symptomatology that are considered in the ratings for disorders of the peripheral nerves.  38 C.F.R. §§ 4.123, 4.124.  The Veteran was not hospitalized at any time during the period currently being decided, and while he has attested that his thigh disorder caused him problems at work because his former job required him to stay on his feet for many hours, VA rating criteria are designed to be "adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability," and there is no evidence that the occupational impact of the Veteran's left thigh disorder alone was greater than that which is already compensated by the schedular rating.  38 C.F.R. § 4.1.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  There is no showing that this holding is pertinent to the instant case, and the Veteran has not alleged any additional symptomatology which is entitled to service connection but have not been contemplated by the rating criteria already applied, and there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the rating schedules, the assigned schedular ratings are, therefore, adequate.  Consequently, on this record, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) for this disability.

Left Thigh Meralgia Paresthetica since January 30, 2013

Regarding the issue of entitlement to a rating in excess of 10 percent for left thigh meralgia paresthetica since January 30, 2013, the Veteran and his representative stated at the July 2014 Board hearing that they were satisfied with the 10 percent rating assigned from January 30, 2013 onward and were only appealing the rating assigned for the period prior to January 30, 2013.

A substantive appeal may be withdrawn in writing, except for appeals withdrawn on the record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(c).  As the Veteran has withdrawn the issue of entitlement to a rating in excess of 10 percent since January 30, 2013, there remains no allegation of errors of fact or law for appellate consideration with regard to this matter.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it must be dismissed.


ORDER

Entitlement to a 10 percent rating, but no higher, for left thigh meralgia paresthetica prior to January 30, 2013 is granted, subject to the controlling regulations governing the payment of monetary benefits.

The appeal of the claim of entitlement to a rating in excess of 10 percent for left thigh meralgia paresthetica since January 30, 2013 is dismissed.


REMAND

At the July 2014 Board video conference hearing, the Veteran stated that his back disability has become worse during past 2 years.  The Veteran was last afforded a VA examination in October 2012.  The Board therefore finds that the case must be remanded in order to afford the Veteran a new VA examination of the lumbar spine.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Additionally, as noted above, the Veteran was found at the August 2011 VA examination to have moderate incomplete paralysis of the external popliteal nerve, moderate incomplete paralysis of the anterior tibial nerve, mild incomplete paralysis of the posterior tibial nerve, moderate incomplete paralysis of the anterior crural nerve, mild incomplete paralysis of the internal saphenous nerve, mild incomplete paralysis of the obturator nerve, and mild incomplete paralysis of the ilio-inguinal nerve, and the evidence of record suggests that these disorders may be neurologic abnormalities associated with the service-connected lumbar spine disability.  See 38 C.F.R. § 4.71a, Note (1).  In February 2013, the RO requested that the VA examiner provide an opinion regarding which nerve impairments were related to the Veteran's service-connected back and thigh disorders.  While the VA examiner provided an opinion in February 2013 which stated that the Veteran's thigh and lumbar spine disorders were affected by the sciatic and cutaneous nerves, he did not provide any opinion on whether the service-connected disorders affected the other nerve disorders.  A further addendum opinion that adequately addresses this issue is therefore warranted.

All available, relevant treatment records should also be obtained prior to readjudication of the issue.  At the July 2014 Board hearing, the Veteran indicated that he has received private medical treatment for his back, but it is unclear whether all of these treatment records have been acquired.  The record also indicates that the Veteran has been treated for back pain through the Army National Guard, but these complete records have not yet been obtained.  Lastly, the record indicates that the Veteran has been treated for back pain through the Veterans Health Administration.  The record currently contains records from the Columbia VA Medical Center dated up to November 2013, the Charleston VA Medical Center dated up to January 2013, and the Augusta VA Medical Center dated up to January 2013.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of treatment of the Veteran from the Columbia VA Medical Center since November 2013, the Charleston VA Medical Center since January 2013, and the Augusta VA Medical Center since January 2013.  All records received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that he provide sufficient information and, if necessary, authorization to enable the AOJ to obtain any additional private medical evidence pertaining to his treatment for lumbar spine degenerative disc disease.

3.  Obtain from the appropriate sources complete Army National Guard service treatment records for the appellant.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

4.  Obtain an additional medical opinion from the August 2011 VA examiner addressing the etiology of the Veteran's nerve disorders.  The entire claims file must be provided to the examiner and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  After a thorough review of the claims file and medical history, the physician is requested to prepare an addendum opinion which addresses the following: 

(a) State whether it is at least as likely as not (i.e., there is a 50/50 chance) that any of the Veteran's following nerve disorders are caused or aggravated (permanently worsened beyond the natural progression) by, or are otherwise related to his service-connected lumbar spine degenerative disc disease, left thigh paresthetica, or left lower extremity radiculopathy:

(i) incomplete paralysis of the external popliteal nerve,
(ii) incomplete paralysis of the anterior tibial nerve
(iii) incomplete paralysis of the posterior tibial nerve 
(iv) incomplete paralysis of the anterior crural nerve 
(v) incomplete paralysis of the internal saphenous nerve 
(vi) incomplete paralysis of the obturator nerve, and
(vii) incomplete paralysis of the ilio-inguinal nerve.

(b) For each nerve disorder found to be caused or related to the Veteran's service-connected disabilities, including the sciatic and cutaneous nerves, the examiner must state whether these nerve disorders have separate or overlapping symptomatologies and describe the separate symptom manifestation for each disorder.  If these are unrelated to the back disorder, that too should be set out.

The reasons and bases for all opinions expressed should be provided and the report should include a discussion of the Veteran's documented medical history, statements, and assertions.  If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

If the examiner who conducted the August 2011 VA examination is not available, forward the record to a similarly situated examiner.  If it is concluded that a new examination is indicated, schedule the Veteran for a new VA examination of the peripheral nerves and request that the examiner address the same questions as above.

5.  The Veteran should be scheduled for an appropriate VA examination to determine the current severity of the orthopedic manifestations of his service-connected lumbar spine degenerative disc disease.  The entire claims file must be provided to the examiner and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests should be accomplished, and all clinical findings reported in detail.

The examiner should conduct range of motion testing of the lumbar spine, expressed in degrees.  The examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or in coordination associated with lumbar strain.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  The examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner must set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature for the comments and opinions expressed.

6.  The appellant must be given adequate notice of the date and place of any requested examination.  A copy of all notifications must be associated with the claims folder.  He is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2013).

7.  Ensure that all reports fully comply with this remand and the questions presented in the request, to include that the examiners documented consideration of all records and that all additional requested actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing all indicated development, the AOJ should readjudicate the claim on appeal in light of all the evidence of record.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


